Citation Nr: 0821317	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-31 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thoracic aortic arch 
aneurysm.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel










INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was scheduled to testify at a Travel Board 
hearing in May 2008.  Notice of the hearing was provided in 
April 2008.  The veteran failed to report for his hearing.

There is no evidence of record that the veteran has asked to 
have the hearing rescheduled and he has not provided evidence 
of good cause for his failure to report.  Accordingly, the 
Board finds that the veteran's request for a hearing is 
deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran's thoracic aortic arch aneurysm is not related to 
his military service. 


CONCLUSION OF LAW

The veteran does not have a thoracic aortic arch aneurysm 
that is the result of disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1943 to 
November 1945.  He did not serve in combat and does not 
allege combat service.  Rather, the veteran contends that he 
suffered chest trauma when he was involved in a truck 
accident in 1944.  He maintains that he was the driver of 
truck that was carrying office equipment and supplies when 
his unit was relocated from England to France.  He further 
maintains that another truck pulled in front of his truck and 
that the trucks collided.  He said his truck was completely 
destroyed.

The veteran said he hit the steering wheel with his chest and 
his chin.  He also said he suffered two cuts on his right 
elbow.  His elbow and chin were bandaged and he returned to 
get another truck.  He said he continued to have pain in the 
chest after arriving in Paris.  He said he was evaluated with 
x-rays but nothing was found.

The veteran said that his aneurysm was discovered in the mid-
1980's when he had a computed tomography (CT) scan.  He said 
that the aneurysm would not be present on x-rays.

The veteran's service treatment records (STRs) do not reflect 
any treatment for chest trauma, cuts, or anything related to 
the truck accident.  The veteran's November 1945 separation 
physical examination was negative for any problems concerning 
the chest or heart.  There were no scars of the chin or elbow 
noted.

The veteran did not submit a claim for disability 
compensation until his current claim in July 2003.  He 
identified one source of treatment, V. Wilson, M.D.

Records were obtained from Dr. Wilson in September 2003.  
There were three entries, one from September 1998, another 
from March 1999, and a final entry dated in June 2003.  None 
of the entries referred to any chest trauma in service.  The 
entry from 1998 said the veteran had a well documented 
thoracic aortic aneurysm.  The entry was written as part of a 
request for payment of services provided, this included 
nonpayment for a chest x-ray.  Dr. Wilson said a chest x-ray 
was a necessary test for the continued follow-up of the 
aneurysm.  

The entry from 1999 said the veteran's saccular aneurysm of 
the aorta was stable.  This assessment was by way of a letter 
to another physician regarding the veteran's status.  The 
veteran has not identified the other physician as a source of 
pertinent evidence.  The June 2003 entry was also a letter to 
a different physician.  Dr. Wilson noted that this physician 
had taken care of the veteran's inguinal hernia.  The 
veteran's medical problems were listed by Dr. Wilson.  They 
included a small saccular thoracic aortic arch aneurysm that 
had been followed by serial CT scans since 1991.  He was also 
noted to have essential hypertension, benign prostatic 
hypertrophy, and hyperlipidemia.  

In his notice of disagreement, the veteran said that Dr. 
Wilson told him that his kind of aneurysm was caused by blunt 
force to the chest such as would result from an automobile 
accident.  The veteran said he told Dr. Wilson that he had 
not had an accident.  He said he later remembered the truck 
accident in service.  

The RO wrote to the veteran and informed him of the medical 
evidence of record in March 2005.  This included the records 
from Dr. Wilson and his STRs.  The veteran was reminded of 
the elements necessary to substantiate his claim.  

A Report of Contact, dated in March 2005, noted that the 
veteran had been contacted in regard to the above letter.  He 
reportedly had nothing further to submit and wanted to waive 
the 60 day period to respond.  

The veteran submitted a final statement in March 2006.  He 
repeated his contention that his truck accident in service 
was the cause of his aneurysm.  He also said he had nothing 
further to submit in support of his claim.  

As noted in the Introduction, the veteran was scheduled for a 
Travel Board hearing in May 2008.  He failed to report for 
the hearing.


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including arteriosclerosis and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has not submitted any evidence in support of his 
claim other than his own statements.  He contends that he had 
a truck accident in service where he struck his chest on the 
steering wheel.  He further contends that he was told by 
Dr. Wilson that blunt force trauma, such as from an accident, 
is the cause of aneurysms like his.

Even if it is conceded, under 38 U.S.C.A. § 1154(a) (West 
2002), that the veteran had the truck accident in service 
there is no evidence of a continuity of symptoms over the 
years.  The veteran has said his aneurysm was discovered only 
because of a CT scan in the 1980's, approximately 40 years 
after service, and that x-rays would not show it.  However, 
that contention is negated by the September 1998 report from 
Dr. Wilson.  In that report he was arguing for the payment of 
a chest x-ray given to the veteran.  Dr. Wilson noted that 
the veteran had the aneurysm and that the chest x-ray was 
necessary as follow-up of the aneurysm.  He also noted in 
March 1999 that a CT scan and chest x-ray were used to 
monitor the status of the aneurysm.  Based on those 
statements it appears that the aneurysm can be detected by x-
ray.  Moreover, the veteran has not provided any evidence of 
any actual symptoms that are related to his aneurysm.  He has 
provided evidence of its existence and stated that it was 
related to his truck accident in service.  

The veteran has stated that Dr. Wilson told him that his 
aneurysm is the type that is caused by blunt force trauma to 
the chest.  However, such a statement is not considered as 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Further, the veteran has not said that Dr. Wilson 
said that his specific aneurysm was caused by the alleged 
trauma in service.  The veteran has said that he did not 
remember having the truck accident when he was asked by Dr. 
Wilson if he had ever had an accident with blunt force 
trauma.  Thus Dr. Wilson did not address the question of a 
nexus.

The Board notes that lay evidence in the form of statements 
or testimony of the veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  However, as noted the 
veteran has not identified any symptoms relating to his 
aneurysm and none were noted in the records from Dr. Wilson.  
Further, there is no evidence of any type of heart disease of 
record within the first year after service.  

The veteran is not competent to relate his aneurysm to any 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  In the absence of 
competent evidence to provide a nexus between the veteran's 
current diagnosis of a thoracic aortic arch aneurysm and his 
military service, the claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for service connection the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in July 
2003.  The RO wrote to the veteran in August 2003.  The RO 
advised the veteran of the evidence required to substantiate 
his claim for service connection.  The veteran was advised to 
submit evidence showing that he had the claimed disorder 
since service.  The veteran was given examples of the types 
of information that would help to substantiate his claim.  He 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disability.  The letter also 
advised the veteran of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was asked to submit any medical evidence 
in his possession.  

The veteran was also informed of the evidence of record.  
Finally, he was told to identify any other evidence or 
information that he thought would help to support his claim.

The veteran responded to RO's letter in August 2003.  He 
provided a more detailed statement regarding his claimed 
injury in service and the later diagnosis of his aneurysm in 
approximately 1985.

The veteran's claim was denied in January 2004.  He submitted 
his notice of disagreement in February 2004.  He repeated his 
contentions regarding his injury in service and the 
connection with his current disability.  He submitted 
additional statements and an e-mail to the same affect.  

The RO wrote to the veteran in March 2005.  He was advised of 
the medical evidence of record, his STRs and records from Dr. 
Wilson.  He was reminded of the elements to satisfy to 
substantiate his claim.  A Report of Contact from March 2005 
noted that the veteran had received the letter and that he 
had nothing further to submit.  

The veteran submitted a last statement wherein he repeated 
his prior contentions in March 2006.  He also said that he 
had nothing further to submit.

The RO provided notice of the scheduled hearing in April 
2008.  The letter also included the notice required by the 
Court's decision in Dingess.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to establish service 
connection for his aneurysm.  He was aware that his STRs were 
negative for any evidence of an accident and/or chest injury.  
He contended that his aneurysm would not have shown up on x-
rays at that time.  He was also aware that there was no 
medical evidence of record to link his aneurysm to service.  
The veteran responded with his contention that he was told by 
his physician that his type of aneurysm is caused by blunt 
force trauma to the chest.  He did not provide a medical 
opinion to support that contention.

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the notice letters in his case and he has 
submitted statements and authorized the RO to develop 
evidence in support of his claim.  See Sanders, 487 F.3d. at 
889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
evidence developed in this claim included the records from 
Dr. Wilson.  The veteran submitted multiple statements and an 
e-mail in support of his claim.  He did not identify any 
other source of medical evidence.  He was scheduled to 
testify at a Travel Board hearing but he did not report.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no competent evidence of record to show that the veteran 
suffered an injury in service.  However, even if one is 
conceded, the first post-service evidence of the aneurysm, by 
the veteran's admission, is in 1985.  He has not provided 
evidence of any symptomatology since service, only that he 
has a confirmed diagnosis of the aneurysm.  He also has not 
provided any competent evidence of a possible nexus between 
his aneurysm and service.  As previously discussed, the 
veteran is not competent to provide such a nexus.  

Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

ORDER

Entitlement to service connection for a thoracic aortic arch 
aneurysm is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


